Dissenting Opinion by

Greene, J.
It is conceded by my brother judges that land sold on execution may be redeemed by money or its eqivalent, but they decide that a bank certificate of deposit, is neither the one nor the other ; still they admit that bank bills would be an equivalent. I am not able to discriminate this paramount value of a bank bill over a banJc certificate. The former often issues on less than one-third of its fece in money ; the latter is issued only on a *95deposit of the full amount named and acknowledges a deposit of the full amount in money, subject-to the indorsee or holder, on demand. Wherein is the disparity ? Neither the bill nor the certificate would make a legal tender. The sheriff was not required to take either. But surely he might with as much propriety take the one as the other. As the sheriff accepted the certificate, he virtually received' the amount in money ; as so much money in bank, deposited to his credit and subject to his order. It was not only equivalent to, but it was in fact, so much money ; because he took the deposit and made the depositary his own by accepting the certificate. The opinion admits that if the parties entitled to the redemption money had accepted the certificate, it would have been valid. Surely then the acceptance of the sheriff the party legally authorized to receive the money, and the legally constituted agent of the party entitled to the money, made it good. Qui faoit per cilium fcicit per se.
H. T. Reid, for appellant.
Geo. C. Dixon, for appellee.
The sheriff and his sureties were legally responsible to that, party for the money.
The sheriff having received the certificate as so much money and having executed a certificate of redemption, it should be regarded as conclusive and valid.
It is not pretended that the bank certificate was dishonored, or spurious, or fraudulent; and to my mind the record discloses no reason for disturbing the certificate of redemption ; nor do I consider the authorities cited in the opinion applicable to the case.